      ·'




AO 2458 (CASD Rev.          1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COUF T
                                                                                                                  APR 12 2019
                                                                                                                                         I
                                                                                                                                         I
                                                                                                   sou.fHLf�1< us D1s rn1c1 COURT
                                                                                                                                   RNIA 1I
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                             N DISJ'flGy OF CALIFO
                                                                                                   BY
                  UNITED STATES OF AMERICA                             JUDGMENT IN A Cw               '•      �J               DEPUTY I

                                    V.                                 (For Offenses Connnitted On or After November l, 1987)


  BLANCA ELIZABETH WOLLTKE-GONZALEZ (1)                                   Case Number:         19CR1072-CAB

                                                                       EMERSON WHEAT
                                                                       Defendant's Attorney
USM Number                          74066298

D -
THE DEFENDANT:
lg]    pleaded guilty to count(s)         ONE (I) OF THE ONE-COUNT INFORMATION

D      was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                       Nature of Offense                                                               Number(s)
18 USC 1544                           MISUSE OF PASSPORT (FELONY)                                                           I




           The defendant is sentenced as provided in pages 2 through             2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D         The defendant has been found not guilty on count(s)

 D         Count(s)                                               is         dismissed on the motion ofthe United States.

           Assessment : $100.00-WAIVED.




 D         JVTA Assessment*: $

           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 �         No fine                 D Forfeiture pursuant to order filed                                           , included herein.
               IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                        April 12     �l�

                                                                        HON. Cathy Ann Bencivengo
                                                                        UNITED STATES DISTRICT JUDGE
      '




AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


DEFENDANT:                   BLANCA ELIZABETH WOLL TI<E-GONZALEZ (1)                               Judgment - Page 2 of2
CASE NUMBER:                19CR1072-CAB


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED ( 43 DAYS).




 D        Sentence imposed pursuant to Title 8 USC Section 1326(b) .
 D        The court makes the following recommendations to the Bureau of Prisons:




 D        The defendant is remanded to the custody of the United States Marshal.

 D        The defendant must surrender to the United States Marshal for this district:



          D    as notified by the United States Marshal.


          The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
          Prisons:

          D    on or before

          D    as notified by the United States Marshal.

          D    as notified by the Probation or Pretrial Services Office.


                                                         RETURN

 I have executed this judgment as follows:

          Defendant delivered on



 at       ______                           ,   with a certified copy of this judgment.



                                                                  UNITED STATES MARSHAL




                                      By                     DEPUTY UNITED STATES MARSHAL

II


                                                                                                        19CR1072-CAB
